Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without traverse, of claims 1-10, 20 in the reply filed on 10/6/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 20090267591) in view of Posti (WO 96/21987).
Regarding claim 1, Roberts discloses an infrastructure equipment forming part of a mobile communications network configured to transmit signals to and receive signals from one or more communications devices (fig. 1), the infrastructure equipment comprising 
a receiver configured to receive signals on the uplink from the one or more communications devices via a wireless access interface of the mobile communications network (fig. 1b, 110-2, uplink receiver, [0017]), 
a transmitter configured to transmit signals on the downlink to the one or more communications devices via the wireless access interface (fig. 1b, 110-1, downlink transmitter, [0017]), and 
a controller configured to control the receiver to receive the signals and to control the transmitter to transmit the signals, wherein the controller is configured in combination with the receiver and the transmitter (fig. 1b, [0017][0038], the processor controls the transmitter and receiver) ,
 to measure a frequency error of signals received from one of the communications devices, the frequency error being an amount by which a carrier frequency of the received signals differs from a predetermined frequency ([0017], identifying carrier frequency errors in upstream OFDM transmissions; carrier frequency errors are determined by a bases station based on predefined ranging patterns transmitted by subscriber stations and received at the base station), and 
to transmit, in one or more temporal periods, during which reception of the signals transmitted by and received from the one of the communications devices is paused, a frequency correction signal to the one of the communications devices, the frequency correction signal providing an indication of a correction to compensate for the measured frequency error ([0017], sending frequency adjustment instructions to subscriber stations as needed to correct for carrier frequency errors).
Roberts discloses, [0018], a time division duplexing, TDD, scheme is used as one of the possibilities to separate uplink and downlink transmissions. That is, Roberts only implicitly discloses transmitting a downlink signal in the period where the reception of the signals from uplink is paused. Posti explicitly discloses transmitting a downlink signal in the period where the reception of the signals from uplink is paused (Posti, page 3, last para., to page 4, broadcast channels BCH are channels directed from a base station to a mobile station (downlink includes a frequency correction channel FCCH the information of which is used by the mobile station for frequency correction. Other time slots may be used for uplink from mobile to base station. When the base station transmits signals to the mobile station, the transmission from the mobile to the base station is paused).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of measuring frequency errors as given by Roberts with the teachings of time division multiplexing given by Posti. The motivation for doing so would have been to reduce frequency interference (Posti, page 7).

Regarding claim 2, Roberts and Posti disclose the infrastructure equipment as claimed in Claim 1, wherein the infrastructure equipment is configured to measure the frequency error by monitoring reference signals transmitted by and received from the one of the communications devices ([0017], identifying carrier frequency errors in upstream OFDM transmissions; carrier frequency errors are determined by a bases station based on predefined ranging patterns/reference signals transmitted by subscriber stations).

Regarding claim 3, Roberts and Posti disclose the infrastructure equipment as claimed in Claim 1, wherein the infrastructure equipment is configured to measure the frequency error by receiving synchronization signals from the one of the communications devices and performing frequency estimation on the received synchronization signals ([0017], predefined patterns transmitted by the UE can be considered as sync message; to facilitate synchronization communication between the base station and the UE).

Regarding claim 5, Roberts and Posti disclose the infrastructure equipment as claimed in Claim 1, wherein the infrastructure equipment is configured to transmit the frequency correction signal on a downlink control channel ([0017], the instruction to correct the error is a control message and the channel carries the control message can be considered as control channel).

Regarding claim 6, Roberts and Posti disclose the infrastructure equipment as claimed in Claim 5, wherein the infrastructure equipment is configured to send the frequency correction signal as a dedicated signal to only the one of the communications devices ([0024], applying frequency correction only for the station who suffers frequency error, that is, dedicated signal to only the one of the communication devices).

Regarding claim 7, Roberts and Posti disclose the infrastructure equipment as claimed in Claim 5, wherein the infrastructure equipment is configured to send the frequency correction signal by multiplexing the frequency correction signal with one or more other frequency correction signals, and transmit the multiplexed frequency correction signals to the one of the communications devices, or to the one of the communications devices and one or more others of the communications devices (fig. 1, where the point-to-multipoint set-up necessarily implies multiplexing of signaling transmissions intended for different users; Posti, fig. 1, page 3, the network node has a multiplexer). The motivation of the combination is same as in claim 1.

Regarding claim 10, Roberts and Posti disclose the infrastructure equipment as claimed in Claim 5, wherein the frequency correction signal is a plurality of bits indicating a value equal to the measured frequency error ([0017], sending frequency adjustment instructions to subscriber stations as needed to correct for carrier frequency errors. Here the instructions is a signal comprising multiple bits).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts  in view of Posti further in view of Chen (EP 1713223).
Regarding claim 4, Roberts and Posti disclose the infrastructure equipment as claimed in Claim 5, 
Roberts does not explicitly disclose wherein the infrastructure equipment is configured to measure the frequency error by remodulating the signals received from the one of the communications devices, and estimating the frequency error in accordance with the remodulated received signals.
Chen discloses wherein the infrastructure equipment is configured to measure the frequency error by remodulating the signals received from the one of the communications devices, and estimating the frequency error in accordance with the remodulated received signals. (Chen, [0012], according to present the automatic frequency correction apparatus and method, generating the reconstructed signal by re-encoding and re-modulating the modulated and encoded signal, then using it to perform frequency error estimation, thus, the accuracy of frequency compensation in the wireless communication receiver can be improved).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of measuring frequency errors as given by Roberts with the teachings of estimating frequency error using re-modulated signal given by Chen. The motivation for doing so would have been toto improve the accuracy of frequency error correction (Chen, [0012]).

Allowable Subject Matter
Claim 20 is allowed.
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474